The opinion of the court was delivered, January 23d 1868, by
Agnew, J.
These cases were argued and submitted together for the purpose of testing the constitutionality of the bounty law of May 1st 1866. We think, however, that the question is one of interpretation only, and the act can be harmonized with former laws. The bounty system in this state grew out of the exigencies of the late civil war, and of the voluntary efforts of the people to relieve themselves from the drafts for military service. The men of capital and means were usually not those upon whom the draft fell most heavily ; but that more numerous class we are accustomed to call the people. Hence the public local authorities were often called upon to raise money and pay bounties, but without authority of law. This led to the first act, that of April 1st 1863, which ratified the loans of money made and warrants issued by the corporate authorities, and the payments and contracts entered into for the payment of bounties. This Avas followed by the Act of 14th April 1863, under Avhich the bounty Avas only $50. But the increasing demands of the service led to larger bounties and neAV shifts for raising money, which brought into existence the Act of 25th March 1864. The first five sections were devoted to legalizing former proceedings, while the subsequent part was chiefly devoted to devising a system of bounties for the future. The AA'hole system, however, Avas pervaded by one prominent feature, to wit, the voluntary action of the people, through their public authorities, in offering the bounties to the acceptance of those AA’ho Avould volunteer for the proffered sum. Hence, in giving a proper construction to the Act of 1864 and its supplements, this court held in several cases with entire unanimity, that no one could compel payment of the bounty unless he volunteered upon the faith of an offer by the public authorities, authorized by the law to offer bounties for the locality from Avhich he enlisted and to Avhich he Avas credited, in short, that a recovery could be founded only upon a contract relation.
In the cases before -us it has been argued that the Act of May 1st 1866 is mandatory, requiring payments to be made Avithout a contract relation: and the attempt is therefore to compel the payment of bounties to those termed veterans, who re-enlisted in the field upon the offer of a federal bounty and a release of their unex*473pired terms of service, and not upon the offer and acceptance of a local bounty.
We think this view of the law is incorrect, and that the act is to be construed in pari materia with that of 25th March 1864, and its supplements, and that therefore it applies only to those veterans who were induced to re-enlist upon the faith of the offer of local bounties. Any other interpretation would render the act obnoxious to the charge of its being a mere legislative rescript for the payment of money by the people of a given district to one to whom they owe no debt and no duty. The term credit given to the reduction in the number to be drafted from a locality, tends to mislead. The argument used it to imply a creditor relation on the part of the volunteer to the locality receiving the credit.
But it is the act of the Federal Government, and expresses the relation between it as the creditor for the number to do military service, and the locality owing the service. It imports no obligation, perfect or imperfect, to the volunteer who enlisted at the instance of, and for the reward offered by the Federal Government; whose credit to the locality was but an act of distribution, in order to equalize the burdens of war as fairly as possible. It is only when the re-enlistment is prompted by the local offer any obligation can arise.
Instead, therefore, of viewing the act as one of mere power and of doubtful propriety, it is our duty to look for an interpretation more consistent with justice and rightful legislation, and this is readily discovered. The Act of 1866 is supplementary to that of 1864. Its preamble recites that many veteran volunteers, through a misunderstanding of the Act of 1864, have not been able to secure local bounties from the proper authorities of the places to which they have given their credit. Then follows the provision for their payment by the proper authorities of such counties; cities, wards, boroughs and townships as received the credit.
Turning now to the Act of 1864, we find this provision in the 12th section: “ In case any veteran soldiers who have re-enlisted and have not been credited to any special locality shall hereafter be credited in the present draft to the locality from which they originally volunteered, such veterans shall be paid by the local authorities whose duty it is to pay bounties, such bounty as under the provisions of this act shall be paid to volunteers from saicl locality.”
These veterans having re-enlisted in the field were variously credited, some to counties and to cities at large, and some to minor localities from which they had not originally volunteered, the fact being that many had enlisted from localities distant from their homes on account of a preference in regiments or officers, or *474induced by offers of a higher bounty. On their return from service, the applications for bounties in such cases were frequently met with the objection, that the veterans were not credited according to the Act of 1864 to the special locality from which they now claimed a bounty. The Act of 1866 attempted, therefore, to remedy this difficulty by directing the bounties to be paid by the county, city or other locality which had actually received the credit. But the purpose of the act was not to enlarge the right to receive a bounty or to create a liability where none existed before. If, therefore, the locality receiving the credit had not offered a bounty which would fairly include the veteran credited to it, we cannot suppose the legislature meant to create a duty to pay unsupported by any prior relation from which an obligation to pay could be fairly implied. Construing the Act of 1866 in pari materia, with that of 1864, we must suppose the legislature kept in view the voluntary character of the bounty system, which required an offer of a bounty by the particular locality, and an acceptance of it by the volunteer in order to create the public duty to pay. Speer v. School Directors, 14 Wright 150, and Weister v. Hade, 2 P. E. Smith 474, give no countenance to the doctrine set up in these cases. In both of those cases the offer of bounties was the act of the public authorities who were engaged in levying the tax to fulfil the obligations assumed when the attempt was made to arrest them.
In the latter case where the doctrine of an imperfect or, as it is termed, a moral obligation was resorted to in aid of the legal duty imposed, the money was advanced at the instance of public meetings of the people and upon the assurance of the passage of a law to refund it, which was obtained and accepted and acted upon by the public authorities. The public faith was fully and clearly plighted, and the people were relieved from the draft by the payment of money advanced. Nothing was needed but the legal authority to enforce the obligation and this the legislature gave.
Morgan’s appeal is, therefore, affirmed. In Stence v. Childs the decree is set aside and bill dismissed at plaintiffs’ costs.
In all the other cases the judgments are reversed, and judgments now given for the defendants below with costs.